DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 ,4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenney (U.S. 20140069028) in view of Knoop et al. (U.S. 6,612,075).
In re Claims 1 and 11, Lenney teaches a gutter system comprising a noise damping element.  The noise dampening element could refer to member (50) or the combination of member (50) and guard (10).  Noise dampening element (10,50) would have exterior layer (10), an interior layer (52), and a selectively removable protective layer (54).  Alternatively, noise dampening element (50) would have exterior layer (58), an interior layer (59), and a selectively removable protective layer (54).  In either case, the interior layer would comprise of a noise damping material (57,59) and having an adhesive face (55).  The examiner notes that while (57) refers to an adhesive as well, materials (57,59) can together be considered a noise dampening material. The selectively removable protective layer (54) would have a first orientation covering said adhesive face and a second orientation being removed from said adhesive face.  The adhesive face configured for being placed against an exterior face (2) of a portion of said gutter system, thereby affixing said noise damping element to said exterior face of said gutter system portion.  In meeting all of the positively claimed limitations, the noise damping material is capable of reducing vibrations within said portion of said gutter system, thereby reducing noise from said gutter system.  (Figures 1-5)
Lenney does not specifically disclose a downspout.
Knoop teaches a gutter (20) with a downspout (16).  (Figure 1,2)
It would be obvious to one of ordinary skill in the art at the effecting filing date of the invention to incorporate a downspout into the gutter taught by Lenney or order to remove water that accumulates in the gutter.
In re Claims 2 and 12, as was stated Lenney teaches a noise damping material (57,59) and having an adhesive face (55).  Both the noise dampening material (57,59) and the adhesive (55) have the same uniform adhesive materials.  (Figures 1-5)
In re Claims 4 and 14, as was stated, Lenney teaches a protective exterior layer (10).  The exterior protective face (30) of this exterior layer is capable of being painted. (Figures 1-5)
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenney (U.S. 20140069028) and in view of Knoop et al. (U.S. 6,612,075), and in further view of Huddleston et al. (U.S. 5,817,413)
In re Claims 3 and 14, Lenney has been previously discussed but does not the use of butyl rubber in adhesive tapes.  
Huddleston teaches an adhesive tape with butyl rubber in the adhesive.  (Abstract, Claim 14)
It would be obvious to one of ordinary skill in the art at the effecting filing date of the invention to butyl rubber due to its impermeability, elasticity, and durability that allow it to form durable seals.
In re Claims 11-14, under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform or be made by the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out or being made by the claimed method, it can be assumed the device will obviously perform or be made by the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knoop et al. (U.S. 6,612,075) in view of Lenney (U.S. 20140069028).
In re Claims 6, Knoop teaches a gutter (20) with a downspout (16), a flexible portion (25) and an extension portion (30).  The flexible portion like an elbow can be straight or it can be bent at an angle.   Adhesive double-sided foam tape (15) can be affixed to the exterior of the downspout portions (16) (Figure 1,2)
Knoop does not teach specifically teach the damping element with exterior, interior, and selectively removable protective layers.
Lenney teaches a gutter system with a noise damping element.  The noise dampening element (50) could refer exterior layer (58), an interior layer (59), and a selectively removable protective layer (54,64).  In either case, the interior layer would comprise of a noise damping material (57,59) and having an adhesive face (55).  The examiner notes that while (57) refers to an adhesive as well, materials (57,59) can together be considered a noise dampening material. The selectively removable protective layer (54) would have a first orientation covering said adhesive face and a second orientation being removed from said adhesive face.  
It would be obvious to one of ordinary skill in the art at the effecting filing date of the invention to apply dampening element (50) taught by Lenney to the exterior face of the downspout taught by Knoop.  Both Knoop and Lenney teach what could be considered double sided foam tapes.  Lenney, advantageously, incorporates protective layers (54,64) that keep the adhesive from losing its tackiness.  In the combination, the noise damping material is capable of reducing vibrations within the respective portion of said gutter system, thereby reducing noise from said gutter system.  (Figures 1-5)
In re Claims 7, Knoop modified by Lenny has been previously discussed.  As was   stated Lenney teaches a noise damping material (57,59) and having an adhesive face (55).  Both the noise dampening material (57,59) and the adhesive (55) have the same uniform adhesive materials.  (Figures 1-5)
In re Claim 9, the Knoop modified by Lenny has been previously discussed. The double-sided foam tape (15) taught by Lenny has an outer surface that could be painted.  In addition, as was noted, Knoop teaches an exterior layer (58) with an outer surface that is also capable of being painted.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knoop et al. (U.S. 6,612,075) in view of Lenney (U.S. 20140069028) and in further view of Huddleston et al. (U.S. 5,817,413)
In re Claims 8, the modified Knoop has been previously discussed but does not the use of butyl rubber in adhesive tapes.  
Huddleston teaches an adhesive tape with butyl rubber in the adhesive.  (Abstract, Claim 14)
It would be obvious to one of ordinary skill in the art at the effecting filing date of the invention to butyl rubber due to its impermeability, elasticity, and durability that allow it to form durable seals.

Allowable Subject Matter
Claims 5, 10, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach a spreading tool having a handle end and a spreader end that removes air bubbles from between said adhesive face of aid interior layer and said exterior face of said gutter system portion.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                             

/BRENT W HERRING/Primary Examiner, Art Unit 3633